Citation Nr: 9929547	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-13 067 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet, including athlete's foot.  

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1995 and March 1995 rating decisions 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In September 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  There was no increase in the severity of a preexisting 
skin disorder of the feet during the veteran's military 
service.  

2.  There is no medical evidence linking a current seizure 
disorder to the veteran's military service.  

3.  Hemorrhoids were first manifested during the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  A skin disability of the feet was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a seizure disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Hemorrhoids were incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
diseases, including epilepsy, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, a preexisting 
injury or disease is considered to have been aggravated by 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The Board observes that the veteran has alleged treatment 
through VA facilities not documented in the claims file.  VA 
records are deemed before the Secretary and where possibly 
determinative should be made part of the claims file, 
irrespective of whether the veteran has submitted a well 
grounded claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, the RO has taken all steps, including an October 
1997 request for records of treatment, to secure all VA 
records of treatment.  It appears that no additional 
pertinent evidence is available, and no useful purpose would 
be served by further delaying appellate review by again 
remanding the case for additional records development.  

I.  Skin Disability of the Feet

The essential well-grounded requirement of a medical 
diagnosis of current disability is satisfied by the report of 
a September 1995 VA examination which refects a diagnosis of 
tinea pedis and onychomycosis of the feet.  The veteran 
claims that his skin disorder of the feet existed prior to 
service and became worse during the course of his active 
service.  The veteran's assertions regarding a worsening 
during service of a pre-existing disorder are sufficient, in 
the Board's view, to render his service connection claim 
well-grounded on the basis of aggravation.  See Falzone v. 
Brown, 8 Vet.App. 398, 406 (1995); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

However, after reviewing the evidence, the Board finds that 
the clear preponderance of the evidence is against a finding 
that there was an increase in the severity of any preexisting 
skin disorder during service.  Although the veteran reported 
a history of athlete's foot at the time of his entrance 
examination in April 1966, his skin and feet were clinically 
evaluated as normal at that time.  Service medical records do 
not refer to any complaints, clinical findings, or treatment 
for any skin disorder of the feet.  Significantly, the 
veteran's feet and skin were again clinically evaluated as 
normal at the time of separation examination in April 1969.  
Based on a review of service records, therefore, there is no 
support for the veteran's assertion that there was an 
increase in severity of his skin disorder of the feet during 
service.  Moreover, there is no medical evidence of any skin 
problems until many years after service.  

The Board recognizes the veteran's contentions and 
acknowledges his testimony to the effect that he self-treated 
his feet over the years.  The Board does not doubt the 
veteran's testimony in this regard, but the fact remains that 
there is no evidence showing any increase in the skin 
disorder of the feet during service.  In fact, the service 
records show that his skin and feet were clinically normal at 
entrance and at separation.  As the preponderance of the 
evidence is against the veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
determination with regard to this claim. 

II.  Seizure Disorder

Current treatment records contain references to a seizure 
disorder.  These include diagnoses or assessments of seizure 
disorder in October and December 1995.  However, the earliest 
reference in the claims file to a seizure disorder appears to 
be a January 1982 entry that references a history of 
seizures.  Service medical records contain no reference to a 
seizure disorder.  At the time of his separation examination 
in April 1969, the veteran denied having had dizziness, 
fainting spells, epilepsy or fits, or periods of 
unconsciousness.  His neurological system was clinically 
evaluated as normal at that time.

In various statements and testimony, the veteran has asserted 
that he began receiving treatment for seizures in 1969-1970.  
However, the earliest medical evidence documenting treatment 
is in 1982.  While this entry does refer to a history of 
seizures, there is no indication as to the year of onset or 
first treatment.  Further, although a January 1988 entry 
makes reference to a history of seizures dating back to age 
22, this would appear to no more than a history provided by 
the veteran to the treating physician.  A history of a 
diagnosis provided by a veteran does not become competent 
evidence, however, simply because it is recorded by a 
physician.  Gahman v. West, 12 Vet. App. 406 (1999); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  This reference, 
therefore, does not constitute medical evidence that a 
seizure disorder was present within a year of the veteran's 
separation from service or that a nexus otherwise exists 
linking the veteran's seizure disorder to service.  

The veteran indicated during his hearing, although his 
testimony was vague on this point, that he received treatment 
for seizures through the VA in 1969.  However, clinical 
records associated with the claims file do not reflect this 
to be the case.  Additionally, efforts to obtain records from 
private medical care providers reported by the veteran have 
shown that any records prior to the 1980's have apparently 
been destroyed.  There is, as such, no medical evidence 
suggesting a seizure disorder was present within a year of 
the veteran's separation from service or that a seizure 
disorder otherwise is related to service.  Without competent 
medical evidence linking a current seizure disorder to 
service, the veteran's claim is not well grounded.  

III.  Hemorrhoids

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hemorrhoids is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  There 
is a current diagnosis of hemorrhoids, evidence of 
hemorrhoids during service, and medical evidence of a 
continuity of symptomatology since service.  A well-grounded 
claim gives rise to the statutory duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
a VA examination was conducted in November 1997 pursuant to 
the Board's remand.  The RO duly recognized that the 
examination report furnished by the examiner was inadequate 
in that it failed to reflect an opinion as to the 
relationship between the current hemorrhoids and those noted 
during the veteran's service.  The RO properly sent the 
report back to the examiner for clarification on at least two 
occasions, but the examiner was not fully cooperative.  

At any rate, the Board need not direct any further action to 
assist the veteran with this claim.  As noted above, service 
medical records show treatment for hemorrhoids in July 1966, 
and hemorrhoids were clinically noted on separation 
examination in 1969.  Post-service medical records document a 
surgical procedure related to the hemorrhoids in 1982, and 
one record associated with that procedure refers to the 
veteran being seen for hemorrhoids three years earlier.  This 
would date the hemorrhoids back to the late 1970's as far as 
medical records are concerned.  Given the clear evidence of 
hemorrhoids during service and the post-service medical 
records of treatment for hemorrhoids after service, the Board 
believes that a reasonable doubt has been raised as to this 
issue.  By law, such reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board concludes that entitlement to service connection for 
hemorrhoids is warranted.   


ORDER

Service connection for a skin disability of the feet, 
including athlete's foot, is not warranted.  The veteran's 
claim of entitlement to service connection for a seizure 
disorder is not well-grounded.  To this extent, the appeal is 
denied. .  

Entitlement to service connection for hemorrhoids is 
warranted.  To this extent, the appeal is granted.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

